Citation Nr: 0944145	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1966 to July 1968.  His service records reflect that he was 
awarded the Purple Heart Medal. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

VA records show that in June 2007 the Veteran was seen in an 
audio consult.  The examiner noted that an audiogram was 
performed; however the audiogram report is not of record.  
The examiner also recommended hearing aids for the Veteran.  
The record reflects that the Veteran was examined by VA in 
July 2007 for his hearing loss and tinnitus complaints.  The 
claims file was not available for the examiner to review.  
The July 2007 VA examiner diagnosed the Veteran with normal 
to mild sensorineural hearing loss through 4000 Hz with 
severe rising to moderately severe high frequency hearing 
loss on the right and normal through 4000 Hz with a 
moderately severe high frequency sensorineural hearing loss 
on the left.  She provided the statement that the findings 
did not meet the criteria for hearing loss by VA standards.  
The examiner did not indicate if the Veteran wore a hearing 
aid.  She also stated that based on the Veteran' subjective 
account regarding tinnitus onset and etiology it was at least 
as likely as not that the Veteran's tinnitus was related to 
service.  She noted that with the Veteran's history of noise 
exposure outside service and no review of the service 
records, this opinion was speculative.  In an August 2007 
addendum, the examiner stated that the file was reviewed, and 
based on no mention of the Veteran reporting tinnitus in 
service, and his noise exposure since service it is not 
likely that the current tinnitus is related to service.  The 
Veteran has also submitted a private audiology report dated 
in December 2007, in which the examiner states that the 
Veteran was recently fitted with a hearing aid and has 
hearing loss related to a blast injury in service. 

The Veteran has questioned the adequacy of the VA 
examination, and has requested that he be re-examined.  He 
states that his hearing loss is worse than reflected on the 
examination and points out that he now has to wear a hearing 
aid in one ear.  The Board finds that the VA examiner's 
opinion regarding tinnitus needs clarification and that a new 
VA audiological examination needs to be administered.  

The determination of whether a Veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  As the 
Veteran has stated that he wishes another examination, based 
on his claim of worsening and that he now wears a hearing 
aid, the Board will remand the claim to the RO for another 
examination and opinion.   

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  


 Accordingly, the remaining matter is REMANDED for the 
following action: 

1.  Obtain all relevant VA treatment 
records that have not been associated 
with the claims file, dated from 2007, to 
include records in association with the 
issuance of hearing aids.  Also the 
audiogram report for the June 2007 
treatment must be obtained and associated 
with the file.  All records obtained 
should be associated with the claims 
file. 

2.  The RO should arrange for the Veteran 
to undergo another VA examination by an 
audiologist who has not previously 
examined him in order to ascertain the 
nature and likely etiology of the 
bilateral hearing loss and tinnitus.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history as 
well as his assertions.  The Veteran's 
post service noise exposure should be 
documented and the examiner should review 
and address the private opinion offered 
in December 2007.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should determine whether it 
is at least as likely as not (a 50 
percent probability or greater) that the 
Veteran has a current bilateral hearing 
disability and/or tinnitus due to an 
event or incident of service, including 
documented noise exposure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.   

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


